                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

STERLING D. BROWN,
                                         Plaintiff,        Case No. 18-CV-922
                   v.
                                                           MINUTE SHEET
CITY OF MILWAUKEE, et al.,
                                         Defendants.



Hon. David E. Jones, presiding.     Deputy Clerk: Katina Hubacz
Type of Proceeding: TELEPHONIC PRE-MOTION CONFERENCE RE:
DISCOVERY
Date: December 20, 2018 at 10:00 AM Court Reporter: Liberty
Time Commenced: 10:05:32                       Time Concluded: 10:26:04

Appearances:         Plaintiff:     Mark L. Thomsen
                     Defendants: Elleny B. Christopoulos, Naomi E. Gehling

 Comments:
Parties contacted the court regarding discovery issues.

Plaintiff:
   - Served discovery – responses not due until the end of month
   - Yesterday had one hour conference going through requests agreeing to a discovery
      roll-out
   - One item that had asked for was all documents related to city’s affirmative defense
      that this was Mr. Brown’s responsibility and the incident was caused by him –
      Defendant said they object and will not be producing anything on this
   - The Defendant’s raised this issue and feel is relevant and feel are entitled to this
      information
   - They could file a pleading withdrawing the affirmative defense
   - As long as is alleged that Mr. Brown caused this, feel are entitled to these
      documents
Defendants (Ms. Gehling):
   - Did not say wouldn’t provide – said would probably be objecting – responses are not
      even due yet
   - Did provide a response – feel is premature to be discussing this – haven’t been able
      to look through everything yet
   - Plan to object on attorney client privilege, work product basis – but still plan to
      produce as well
   - Have a lot of material to look through and will take time

              Case 2:18-cv-00922-PP Filed 12/20/18 Page 1 of 2 Document 36
   - Agree did have a productive conversation yesterday
Court:
   - Agree not realistic to provide all the information within 30 days – a rolling
      production makes sense here
   - Feel parties should be talking/touching base weekly to discuss
Plaintiff:
   - One hour conversation ended as no documents would be produced regarding no 1 –
      would not have called the Court if agreed to rolling production – understand now
      will be getting some documents
   - Want documents relied on for affirmative defense
Court:
   - Clarify do need to identify the documents will rely upon – can’t just produce
      documents – identifying by Bates Numbers can be helpful
   - Encourage parties to continue to work together and try and listen to each other
      before respond




             Case 2:18-cv-00922-PP Filed 12/20/18 Page 2 of 2 Document 36
